Exhibit 10.8

 

LOGO [g375441cm049.jpg]

September 1, 2012

Harold M. Stratton II (“Mr. Stratton”)

7120 N. Barnett Lane

Milwaukee, WI 53217

 

Dear Mr. Stratton:   

Re: Retirement from employment with STRATTEC

SECURITY CORPORATION (the “Company”)

Reference is hereby made to the agreements entered into between you and the
Company which are listed on Schedule A hereto (collectively, the “Agreements”).
The Agreements listed under items 1 and 2 on Schedule A hereto are referred to
herein as the “Employment Agreements” and the agreements listed under items 3
through 7 on Schedule A hereto are referred to herein as the “Grant Agreements.”

Effective as of September 1, 2012 (the “Effective Date”), Mr. Stratton has
retired as an employee and as Chief Executive Officer of the Company.
Mr. Stratton will continue to serve as a member and non-executive Chairman of
the Company’s Board of Directors, acting in that capacity as a “Service
Provider” (as that term is defined in the Company’s Amended and Restated Stock
Incentive Plan). In connection with Mr. Stratton’s retirement, effective as of
the Effective Date, each of the undersigned agrees as follows:

1. The Employment Agreements are hereby terminated and all rights, obligations
and liabilities of the parties arising thereunder shall terminate and be of no
further force or effect; provided, however, any provisions in such Employment
Agreements which by their terms expressly survive a termination (including,
without limitation, any noncompetition, nonsolicitation, confidentiality or
similar obligations) shall continue in full force and effect for the terms
provided therein.

2. Notwithstanding Mr. Stratton’s retirement from his employment with the
Company and the provisions of the Grant Agreements regarding vesting, forfeiture
and exercise limitations on outstanding grants of stock options and/or shares of
restricted stock under the Grant Agreements as a result of such retirement from
employment, the undersigned hereby clarify and agree that as a result of
Mr. Stratton’s continuing service as a Director and Service Provider, any
options (whether vested or unvested) and any unvested shares of restricted stock
awarded to Mr. Stratton under the Grant Agreements that are outstanding as of
the Effective Date shall remain issued and outstanding and shall continue to
vest and be exercisable (in the case of any outstanding options on the date
hereof) by Mr. Stratton in accordance with the terms of the Grant Agreements
while Mr. Stratton remains a Director and a Service Provider. If Mr. Stratton’s
status as a Director and Service Provider terminates prior to the vesting of any
then outstanding shares of restricted stock or prior to

 

LOGO [g375441cm049a.jpg]



--------------------------------------------------------------------------------

Harold M. Stratton II

September 1, 2012

Page 2

the vesting and exercise of any then outstanding stock options, such awards
shall stop vesting and terminate and be exercisable (in the case of options) in
accordance with the terms of the Grant Agreements.

3. This Letter Agreement may be executed in counterparts and by facsimile
delivery of signature pages, each of which shall be deemed an original but all
of which together shall constitute one and the same agreement. Signatures
delivered by facsimile or by email in portable document format (“pdf”) shall be
binding for all purposes hereof. This Letter Agreement shall be binding upon and
inure to the benefit of the parties hereto, and their successors and permitted
assigns.

Please execute this letter agreement where indicated below to confirm your
agreement to the provisions of this letter.

 

STRATTEC SECURITY CORPORATION By:   /s/ Frank J. Krejcii   Frank J. Krejci,
President and Chief Executive Officer

Agreed to and accepted by the undersigned effective as of September 1, 2012.

 

By:   /s/ Harold M. Stratton II   Harold M. Stratton II

 

LOGO [g375441cm049a.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

Agreements

1. Employment Agreement made as of May 5, 2010 by and between STRATTEC SECURITY
CORPORATION and Harold M. Stratton II.

2. Employment Agreement (Change of Control) made as of May 5, 2010 by and
between STRATTEC SECURITY CORPORATION and Harold M. Stratton II.

3. Non-Qualified Stock Option Grant Agreement dated as of February 26, 2009
between STRATTEC SECURITY CORPORATION and Harold M. Stratton II.

4. The STRATTEC SECURITY CORPORATION Stock Incentive Plan Stock Option Agreement
executed by STRATTEC SECURITY CORPORATION in favor of Harold M. Stratton II
dated as of August 17, 2010.

5. Restricted Stock Grant Agreement dated as of August 17, 2010 between STRATTEC
SECURITY CORPORATION and Harold M. Stratton II.

6. The STRATTEC SECURITY CORPORATION Stock Incentive Plan Stock Option Agreement
executed by STRATTEC SECURITY CORPORATION in favor of Harold M. Stratton II
dated as of August 22, 2011.

7. Restricted Stock Grant Agreement dated as of August 22, 2011 between STRATTEC
SECURITY CORPORATION and Harold M. Stratton II.

 

LOGO [g375441cm049a.jpg]